         Case 1:16-cr-00521-JSR Document 136 Filed 03/05/19 Page 1 of 2




                         Law Offices of Donald Yannella, P.C.
                                     Member of NY & NJ Bars
                                       Tel: (212) 226-2883
                                      Fax: (646) 430-8379
                               Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                               233 Broadway, Suite 2370
River Edge, NJ 07661                                                         New York, NY 10279
                                                                             (Preferred mailing address)




                                                            March 5, 2019


Hon. Jed S. Rakoff
Daniel P. Moynihan United States Courthouse
500 Pearl Street                                                    USDC SDNY                     • --:
                                                                                                           1
New York, NY 10007                                                  DOCUMENT
                                                                  I ELECTRONICALLY ~ILED
       Re:     United States v. Andy Gyamfi                        DOC#:
               16 Cr. 521 (CM)                                             --'?"""'.~---/.,...,..;...__
                                                                   DATE FILED:
Dear Judge Rakoff:

        Per the Court's instructions, Karloff Commissionong and I submit this letter to request a
revision to the draft of the jury instructions that the Court circulated yesterday.

        Instruction Number 17 should be amended to include language tracking Count Three of
the indictment. Specifically, the jury must be instructed that Count Three pertains to the
allegation that a coconspirator "brandished a firearm and fired that weapon at a victim of the
attempted robbery other than Carlos Vargas."

        Instructions Number 17 and 19 relate to Counts Three and Four of the indictment, which
respectively are violations of 18 U.S.C. §§ 924(c) and G). Mr. Gyamfi has no specific request
with respect to the jury instructions on this issue, but respectfully asks the Court to note his
objection to attempted Hobbs Act robbery, as a matter of law, qualifying as a predicate "crime of
violence" under§ 924(c)(3)(A). This objection is submitted while acknowledging that the
controlling law in the Second Circuit is that Hobbs Act robbery categorically constitutes a
predicate crime of violence for a§ 9240) conviction because it has as an element the use,
attempted use, or threatened use of physical force against the person or property of another.
United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018). After the amended opinion in I Iill was
issued on May 9, 2018, Hill's applications for rehearing and rehearing en bane were denied by
the United States Court of Appeals, Second Circuit. Hill currently has a petition for writ of
         Case 1:16-cr-00521-JSR Document 136 Filed 03/05/19 Page 2 of 2




Hon. Jed S. Rakoff
Page 2 of2
March 5, 2019

certiorari pending before the United States Supreme Court. Mr. Gyamfi joins in all the
arguments therein, including that United States Court of Appeals, Second Circuit, was wrong on
the merits of this issue.



                                            Sincerely,

                                            Isl

                                            Donald J. Yannella, Esq.
                                            Karloff Commissionong, Esq.
